REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1, 3-6, 8-18 and 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Phan et al. (US 2014/0347177 A1) in the Abstract discloses a method includes receiving digital content data including audio data and/or video data, generating haptic data using at least some of the received digital content data. ¶0015 discloses the types of haptic output devices include one or more of the group consisting of an eccentric rotating mass actuator, a linear resonant actuator, and a piezoelectric actuator. ¶0016 discloses the intended use case of the haptic data is selected from the group consisting of music, movies and games.  
 	However, claims 1, 3-6, and 8-17 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“in response to the generated tactile signal, receiving feedback; and modifying parameters of the tactile signal in response to the received feedback based on a use-case of the tactile device for reproducing the tactile signal.” See ¶0023 of the specification as filed. 

 	“prior to activating a tactile device, applying a first audio processing technique to the audible audio portion of the audio input; activating the tactile device to reproduce the tactile audio signal; and applying a second audio processing technique on the audible audio portion of the audio input based on the tactile device being activated instead of a first audio processing technique applied when the tactile device is not activated.” See Fig. 7 and ¶00102-¶00103 of the specification as filed. 
 	Further, claim 20 is allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 20:  
	“in response to the synthesized tactile signal, receiving feedback; and modifying parameters of the tactile signal in response to the received feedback based on a use-case of the tactile device for reproducing the tactile audio experience.” See ¶0023 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692